DETAILED ACTION
This action is in response to the amendment filed on 3/15/2021 which was filed in response to the Non-Final Rejection dated 12/22/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “BDF1” in paragraph [0041] should be “BFD1”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a first side; a second side” in lines 2-3 should be “a first side and a second side”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the comma after “first side” in line 2 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “means for delaying a thermal gradient through the passive thermal barrier” in line 5. The term “gradient” is not present in the disclosure and therefore the term “a thermal gradient” is not supported by the present disclosure. The Examiner recommends amending this language to “a thermal transfer”. Claims 2-4 are rejected as depending on claim 1.
Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the limitation “having an effective thermal resistance to thickness value of greater than 8 per inch in a BFD curve real fire”. Claim 6 recites the limitation “has an effective R-equivalent value to thickness ratio of greater than 8 per inch”. The present disclosure does not appear to support such an R-value per inch. Paragraph [0042] discloses that the system has a total R-value of 8.3 with a total thickness of 2.5 inches. Paragraph [0046] discloses a total R-value of 30 with a total thickness of 8.5 inches. Therefore, the R value per inch is less than 8 for each case.
Claims 2-3 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, which depends on claim 1, recites: “The passive thermal barrier apparatus of claim 1 wherein the at least a second-order filter is a low pass filter.” The term “low pass filter” is not defined in the present disclosure. Paragraph [0026] of the original disclosure is the only portion of the disclosure discussing a “low-pass filter”, but does not provide a definition for this term. The broadest reasonable interpretation of “a low pass filter” is a filter having high thermal resistance limiting the amount of thermal transfer through the filter. Therefore, claim 2 does not further limit claim 1 since claim 1 already encompasses such a limitation with the term “means for delaying a thermal gradient through the passive thermal barrier using at least a second-order filter”. Claim 3 is rejected as depending on claim 2. Likewise, claim 7 recites the same language and is dependent on claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-4 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, the term “means for delaying a thermal gradient through the passive thermal barrier” is indefinite because it is unclear how a thermal gradient can be delayed through a material. For the purpose of this Examination, the term “thermal gradient” is interpreted as “thermal transfer”. Claims 2-4 are rejected as depending on claim 1.
Regarding claims 21-23, the term “a realistic building fire” in line 7 of claim 21 is indefinite since this term has not been defined in the present specification and it is unclear what conditions are included in such a term. For the purpose of this Examination, it is assumed that the term “a realistic building fire” can mean a temperature-time profile of a BFD curve (as in claim 23 and based on paragraphs [0034-35] and [0041] of the disclosure) or the temperature profile of a building fire based on ASTM E-119. Claims 22-23 are rejected as depending on claim 21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the term “means for delaying a thermal gradient through the passive thermal barrier using at least a second-order filter” in lines 5-6 is interpreted in light of paragraphs [0038] and [0041] of the present disclosure. More specifically, “a second-order filter” corresponds to a two-section system wherein each section comprises a cascaded section having a layer of high R value/thermal resistance and a layer of high heat capacity C’.
Regarding claim 5, the term “means for…wherein the means for achieving the effective thermal resistance value is at least a second-order thermal filter” in lines 2-5 is interpreted in the same manner as described above for claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stol et al (USPGPUB 2010/0304078).
Regarding claims 1-2, Stol discloses fire-resistant systems and apparatus that are lightweight and have a high fire resistance [0003]. In one embodiment, the system 100 includes a protected material 130, such as a wall, that is protected from fire and/or high heat via a fire-resistant panel 150, which is coupled to the protected material 130 [0036] [Fig. 1]. The fire-resistant panel 150 includes a passive layer 120, a back layer 160, and has a front face (F) which is designed to face a combustion zone, fire zone, and/or other type of heat producing zone (HZ) [0036].

    PNG
    media_image1.png
    421
    594
    media_image1.png
    Greyscale

A plurality of interconnected fire-resistant panels 150 can be used [0038]. A series of fire-resistant panels 150 can be stacked [0061]. The fire-resistant panel 150 can include one or multiple passive layers 120 and back layers 160 at a single location [0063] [0079]. The passive layer(s) 120 can have a low thermal conductivity [0054] and a high specific heat capacity [0055]. The back layer(s) 160 can have a low thermal conductivity and a low bulk density to restrict heat transfer [0081-82]. The back layer(s) can comprise silica aerogel having a high specific heat capacity [0086]. Examiner’s note: either/both of the passive layer 120 or the back layer 160 can correspond to a high thermal resistance material R or a high thermal capacitance C’. Therefore, the aforementioned stacked configuration of fire-resistant panels results in an alternating RC’RC’ configuration, i.e., a second-order filter (A passive thermal barrier apparatus comprising: a first side and a second side, the second side substantially parallel to the first side; and means for delaying a thermal gradient through the passive thermal barrier using at least a second-order filter – claim 1) (wherein the at least a second-order filter is a low pass filter – claim 2).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stol et al (USPGPUB 2010/0304078).
Regarding claims 5 and 7, Stol discloses fire-resistant systems and apparatus that are lightweight and have a high fire resistance [0003]. In one embodiment, the system 100 includes a protected material 130, such as a wall, that is protected from fire and/or high heat via a fire-resistant panel 150, which is coupled to the protected material 130 [0036] [Fig. 1]. The fire-resistant panel 150 includes a passive layer 120, a back layer 160, and has a front face (F) which is designed to face a combustion zone, fire zone, and/or other type of heat producing zone (HZ) [0036].

    PNG
    media_image1.png
    421
    594
    media_image1.png
    Greyscale

A plurality of interconnected fire-resistant panels 150 can be used [0038]. A series of fire-resistant panels 150 can be stacked [0061]. The fire-resistant panel 150 can include one or multiple passive layers 120 and back layers 160 at a single location [0063] [0079]. The passive layer(s) 120 can have a low thermal conductivity [0054] and a high specific heat capacity [0055]. The back layer(s) 160 can have a low thermal conductivity and a low bulk density to restrict heat transfer [0081-82]. The back layer(s) can comprise silica aerogel having a high specific heat capacity [0086]. Examiner’s note: either/both of the passive layer 120 or the back layer 160 can correspond to a high thermal resistance material R or a high thermal capacitance C’. Therefore, the aforementioned stacked configuration of fire-resistant panels results in an alternating RC’RC’ configuration, i.e., a second-order filter (An apparatus comprising…means for achieving the effective thermal resistance value is at least a second-order thermal filter – claim 5) (wherein the at least a second-order filter is a low pass filter – claim 7).
Stol is silent with regard to the thermal resistance value during a temperature fluctuation with a sinusoidal period of 24 hours.
As to the limitation “means for building an effective thermal resistance value insulating against a temperature fluctuation with a sinusoidal period of 24 hours”, the examiner notes that the prior art generally teaches the claimed invention (a fire-resistant panel having a second-order thermal filter configuration) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The terms “an effective thermal resistance value” and “a temperature fluctuation” are not defined in the present disclosure. Therefore, the broadest reasonable interpretation applies and the term “an effective thermal resistance value” is interpreted as any material having an insulating function whereas the term “a temperature fluctuation” is interpreted as any variability in temperature. Since Stol discloses at least a second-order thermal filter wherein the filter functions to thermally insulate the protected material, the examiner believes the claimed properties are either anticipated or highly obvious.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stol et al (USPGPUB 2010/0304078).
Regarding claim 4, the limitations of claim 1 have been set forth above. Stol further discloses that in one embodiment, the protected material has an average temperature of not greater than 200 degrees C above its initial temperature when measured in accordance with MIL-PRF-32161 or MIL-STD-3020 [0011]. In another embodiment, the unexposed surface of the protected surface has an average temperature of not greater than 200 degrees F when the front face (F) of the fire-resistant panel is exposed to a temperature of 2000 degrees F for a minimum duration of 30 minutes when measured in accordance with UL 1709 [0011] [0047]. In one example, the unexposed face center of the aluminum protected surface has an average temperature of about 96 degrees C during a 30 minute period of testing [0104]. In another example, the average temperature of the unexposed face center of the aluminum protected surface is about 116 degrees C [0113].
Stol is silent with regard to the temperature of the unexposed surface of the protected material upon exposure to a BFD curve real fire.
As to the limitation “wherein the means for delaying in a BFD curve real fire presented to the first side keeps the second side below a self-ignition temperature of wood”, the examiner notes that the prior art generally teaches the claimed invention (the passive thermal barrier of claim 1 having a second-order filter and limiting the average temperature of the unexposed surface of the protected material of not greater than 200 degrees F upon exposure to a temperature of 2000 degrees F for 30 minutes) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). According to paragraph [0035] of the present invention, a BFD1 curve is a quick rise in room temperature to 1200 degrees C in half an hour followed by a constant 1200 degrees C for another half hour, then an exponential drop back toward normal room temperature over hours. As disclosed above, Stol discloses subjecting the protected material to a temperature of 2000 degrees F (1093 degrees C) for a minimum duration of 30 minutes. The unexposed surface of the protected material has an average temperature of about 96 degrees C and 116 degrees C in two embodiments. According to the present disclosure, wood has a self-ignition temperature of 230 degrees C [0017] [0048] [0050]. Since Stol discloses the passive thermal barrier of claim 1 having a second-order filter and limiting the average temperature of the unexposed surface of the protected material of not greater than 200 degrees F upon exposure to a temperature of 2000 degrees F for 30 minutes and embodiments wherein the unexposed surface of the protected material has an average temperature of about 96 degrees C and 116 degrees C, the examiner believes the claimed properties are either anticipated or highly obvious.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robinson et al (USPGPUB 2005/0031843).
Regarding claims 21 and 23, Robinson discloses improved fire-barrier systems or multi-layer systems comprising at least one inorganic polymer matrix layer derived from an alkali silicate, and one or more non-silicate network former, and/or a reactive glass, and optionally a secondary network modifier [0002]. Other layers can be any of the following: an insulation layer, an intumescent layer, a foam layer, a corrugated layer, a reflective surface layer, and reinforcing materials either as a separate layer or incorporated within any of the above layers and preferably within the inorganic polymer matrix layer [0002]. More specifically, the above layers can serve as a core, an intermediate layer, or as an outer barrier layer with regard to high heat and/or fire environments for protecting desired substrates such as wood, metal, and the like [0002]. The fire-resistant composites can be used with any substrate which needs improved fire resistance such as wood or steel to form a structural component [0154] [0191-192] [0133]. The substrate can be structural steel columns, beams, joists, and bulkheads [0142]. Fire resistant laminates 7 can be applied to opposing surfaces of a structure 10 [0158] [Fig. 4] [0156]. Examiner’s note: each laminate 7 corresponds to the claimed first and second thermal resistance barriers (An apparatus comprising: a first thermal resistance barrier; a second thermal resistance barrier; an internal structural member located between the first thermal resistance barrier and the second thermal resistance barrier).

    PNG
    media_image2.png
    232
    562
    media_image2.png
    Greyscale

The material is tested under ASTM E-119 and UL-1709 to evaluate how well it survives exposure to an actual fire [0156]. ASTM E-119 is intended to follow the temperature profile of a building fire and the fire curve is designed to mimic an actual building fire and is used to determine the endurance of a given part during a fire [0156]. The alkali silicate resins or composites thereof can be used to create systems with increased fire resistance and strength retention during and after the fire exposure (with the level of retention dependent on fire temperature and time) [0133]. Multiple layers of an alkali silicate resin layer or composite thereof and insulation can be engineered for enhanced fire resistance as well as physical, mechanical and thermal requirements [0133]. The use of fireproof inorganic cores along with an insulating material meets E-119 testing protocols up to 90 minutes long in applications requiring retention of strength after the fire exposure [0177].
Robinson is silent with regard to the level of strength retention of the core structural member upon exposure to a realistic building fire.
As to the level of strength retention of the internal structural member upon exposure to a realistic building fire, the examiner notes that the prior art generally teaches the claimed invention (the apparatus of claim 21 with enhanced strength retention during and after fire exposure as tested under ASTM E-119) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Since the prior art discloses wood or steel substrates sandwiched between fire resistant laminates and fireproof inorganic cores with insulating material meeting E-119 testing protocols for up to 90 minutes with strength retention after the fire exposure, the examiner believes the claimed properties are either anticipated or highly obvious (wherein the first thermal resistance barrier and the second thermal resistance barrier insulate the internal structural member in a realistic building fire from losing more than 10% of the internal structural member's strength – claim 21) (wherein the realistic building fire has a temperature-time profile of a BFD curve – claim 23).
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the strength retention for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, Robinson discloses that systems can be designed to increase/optimize for strength retention during and after fire exposure.
Regarding claim 22, each of the fire resistant laminates 7 can comprise multiple layers of material including one or more layers comprising the alkali silicate composite and at least one other layer [0132]. The other layer can be an insulation layer [0132]. One or more outer layers can be made from the inventive alkali silicate composite material or inorganic based materials such as oxide-based cements [0130]. Examiner’s note: a thermal filter of “at least a second-order” is interpreted as a two-section system wherein each section comprises a cascaded section having a layer of high R value/thermal resistance and a layer of high heat capacity C’ (based on paragraphs [0038] and [0041] of the present disclosure). According to paragraph [0039] of the present disclosure, concrete in sheet or board form has high thermal capacitance C’. Therefore, Robinson’s alkali silicate composite and/or cement-based layer in each laminate 7 corresponds to a layer of high heat capacity C’ and Robinson’s insulating layer corresponds to a layer of high R value/thermal resistance and each laminate is at least a first-order thermal filter. The combination of the two laminates 7 means the system is at least a second-order thermal filter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stol et al as applied to claim 2 above, and further in view of Stol et al (USPGPUB 2010/0304078).
Regarding claim 3, the limitations of claim 2 have been set forth above. Stol further discloses that the passive layer can have a thermal conductivity in the range of about 0.05 W/(m*K) to about 1.0 W/(m*K) [0054]. In one embodiment, vermiculite is used as material for the passive layer and has a thermal conductivity of about 0.04 to about 0.12 W/(m*K) [0060]. The back layer can have a thermal conductivity in the range of about 0.0175 W/mK to about 0.025 W/mK [0081]. In one embodiment, aerogel is used as material for the back layer and has a thermal conductivity of about 0.004 W/mK to about 0.03 W/mK [0086].
Stol is silent with regard to the fire-resistant panel having an effective thermal resistance to thickness value of greater than 8 per inch in a BFD curve real fire.
However, it would have been obvious to one having ordinary skill in the art to adjust the R-value per inch for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (The passive thermal barrier apparatus of claim 2 having an effective thermal resistance to thickness value of greater than 8 per inch in a BFD curve real fire).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stol et al as applied to claim 5 above, and further in view of Stol et al (USPGPUB 2010/0304078).
Regarding claim 6, the limitations of claim 5 have been set forth above. Stol further discloses that the passive layer can have a thermal conductivity in the range of about 0.05 W/(m*K) to about 1.0 W/(m*K) [0054]. In one embodiment, vermiculite is used as material for the passive layer and has a thermal conductivity of about 0.04 to about 0.12 W/(m*K) [0060]. The back layer can have a thermal conductivity in the range of about 0.0175 W/mK to about 0.025 W/mK [0081]. In one embodiment, aerogel is used as material for the back layer and has a thermal conductivity of about 0.004 W/mK to about 0.03 W/mK [0086].
Stol is silent with regard to the fire-resistant panel having an effective R-equivalent value to thickness ratio of greater than 8 per inch.
However, it would have been obvious to one having ordinary skill in the art to adjust the R-value per inch for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (The apparatus of claim 5 wherein the means for achieving the effective thermal resistance value insulating against the temperature fluctuation with a sinusoidal period of 24 hours has an effective R-equivalent value to thickness ratio of greater than 8 per inch).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on page 11 of the remarks dated 3/15/2021 that Stol does not disclose a filter or a BFD curve real fire.
Examiner’s response: The term “filter” is not defined in the present disclosure. See above for the interpretation of “a second-order filter” under 112(f) and “low pass filter” under the 112(d) rejection. The Examiner agrees that Stol is silent with regard to a BFD curve real fire. However, Stol discloses conditions similar to a BFD real fire curve. See the rejection of claim 4 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781